     STIP
 1   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 2
     411 S 6th Street
 3   Las Vegas, Nevada 89101
     702-868-8866
 4   gabriel@grassodefense.com
     Attorney for LEWIS
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                              IN AND FOR THE DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                 )
                                               )
10                         Plaintiff,          )
                                               )      Case No.:     2:18-cr-00055-APG-GWF
11   vs.                                       )
                                               )      STIPULATION TO CONTINUE
12
     CMONE LEWIS,                              )      SENTENCING
13                                             )
                     Defendant.                )      (THIRD REQUEST)
14   ______________________                    )
15   Certification: This stipulation is filed pursuant to General Order 2007-04.
16
            IT IS HEREBY STIPULATED AND AGREED, by and between the defendant
17
     CEMONE LEWIS through his attorney GABRIEL L. GRASSO, ESQ., and the United
18
19   States of America, through Assistant United States Attorney PHILLIP N. SMITH JR, that

20   the sentencing hearing currently scheduled for January 25, 2019 at 10:30 a.m., be

21   vacated and continued to a date and time convenient to this court, but no event earlier
22
     than thirty (30) days.
23
            This Stipulation is entered into pursuant to General Order 2007-04 and based
24
     upon the following:
25
26          1.      LEWIS is currently set for sentencing on Friday, January 25, 2019.

27
28
           2.      The parties agree to continue the sentencing date due to defense counsel
 1
                   Grasso being in the third week of a state court murder trial (State v.
 2
                   Hemingway C-13-293029-3).
 3
           3.      LEWIS is in state custody and does not object to this continuance.
 4
 5         4.      Denial of this request for continuance would deny the defendant sufficient

 6                 time to be able to assist in his sentencing, taking into account the exercise
 7                 of due diligence.
 8
           5.      This is the third request for a continuance of the sentencing date in this
 9
                   case.
10
           DATED this 23rd day of January 2019.
11
12
13   RESPECTFULLY SUBMITTED BY:

14
     _____/s/ Phillip N. Smith Jr                                 /s/ Gabriel L. Grasso__
15   PHILLIP N. SMITH JR                                   GABRIEL L. GRASSO, Esq.
     Assistant United States Attorney                      Attorney for WILLIAMS
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
     STIP
 3   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 4   411 S 6th Street
     Las Vegas, Nevada 89101
 5
     702-868-8866
 6   gabriel@grassodefense.com
     Attorney for LEWIS
 7
 8                               UNITED STATES DISTRICT COURT
 9
                               IN AND FOR THE DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                  )
11                                              )
                          Plaintiff,            )
12
                                                )      Case No.:   2:18-cr-00055-APG-GWF
13   vs.                                        )
                                                )      STIPULATION TO CONTINUE
14   CEMONE LEWIS,                              )      SENTENCING DATE
                                                )
15                   Defendant.                 )      (THIRD REQUEST)
16   ______________________                     )

17                                       FINDINGS OF FACT
18          Based upon the submitted Stipulation, and good cause appearing therefore, the
19
     Court finds that:
20
                    1.    The sentencing date is continued due to defense counsel Grasso
21
     being in the third week of a state court murder trial.
22
23                  2.    This stipulation complies with General Order 2007-04.

24
25                                     CONCLUSIONS OF LAW

26          1.      Denial of this request for continuance would result in a miscarriage of
27
                    justice.
28
            2.      For all of the above stated reasons, the ends of justice would best be
 1
                    served by a continuance of the sentencing hearing date.
 2
            3.      The additional time requested by the stipulation, is excludable in
 3
                    computing the time within which the trial herein must commence pursuant
 4
 5                  to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), considering the factors

 6                  under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
 7          4.      This is the third request for continuance.
 8
 9
                                                ORDERED
10
            IT IS ORDERED UNDER that the sentencing hearing currently scheduled for
11
12                                                           March 1, 2019
     Thursday, January 25, 2019, be vacated and continued to_______________________ at

13                10:30 a.m. in Courtroom 6C.
     the hour of ____________.
14
            IT IS SO ORDERED:
15
                                                ____________________________________
16                                              UNITED STATES DISTRICT JUDGE
17
18                                                       January 24, 2019
                                                DATED: _____________________________
19
20
21
22
23
24
25
26
27
28
